UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-02671 DWS Municipal Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 5/31 Date of reporting period: 11/30/2012 ITEM 1. REPORT TO STOCKHOLDERS NOVEMBER 30, 2012 Semiannual Report to Shareholders DWS Strategic High Yield Tax-Free Fund Contents 4 Performance Summary 7 Portfolio Management Team 7 Portfolio Summary 9 Investment Portfolio 36 Statement of Assets and Liabilities 38 Statement of Operations 39 Statement of Cash Flows 40 Statement of Changes in Net Assets 41 Financial Highlights 46 Notes to Financial Statements 57 Information About Your Fund's Expenses 59 Investment Management Agreement Approval 64 Summary of Management Fee Evaluation by Independent Fee Consultant 68 Account Management Resources 70 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investments in lower-quality ("junk bonds") and non-rated securities present greater risk of loss than investments in higher-quality securities. The fund invests in inverse floaters, which are derivatives that involve leverage and could magnify the fund's gains or losses. Although the fund seeks income that is federally tax-free, a portion of the fund's distributions may be subject to federal, state and local taxes, including the alternative minimum tax. See the prospectus for details. DWS Investments is part of the Asset & Wealth Management division of Deutsche Bank AG. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary November 30, 2012 (Unaudited) Average Annual Total Returns as of 11/30/12 Unadjusted for Sales Charge 6-Month‡ 1-Year 3-Year 5-Year 10-Year Class A % Class B % Class C % Barclays Municipal Bond Index† % Adjusted for the Maximum Sales Charge Class A (max 2.75% load) % Class B (max 4.00% CDSC) % Class C (max 1.00% CDSC) % Barclays Municipal Bond Index† % No Sales Charges Class S % Institutional Class % Barclays Municipal Bond Index† % ‡ Total returns shown for periods less than one year are not annualized. Average Annual Total Returns as of 9/30/12 (most recent calendar quarter end) Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A 13.58% 7.02% 5.76% 5.29% Class B 12.72% 6.22% 4.96% 4.49% Class C 12.73% 6.23% 4.99% 4.50% Barclays Municipal Bond Index† 8.32% 5.99% 6.06% 5.03% Adjusted for the Maximum Sales Charge Class A (max 2.75% load) 10.45% 6.03% 5.17% 5.00% Class B (max 4.00% CDSC) 9.72% 5.63% 4.80% 4.49% Class C (max 1.00% CDSC) 12.73% 6.23% 4.99% 4.50% Barclays Municipal Bond Index† 8.32% 5.99% 6.06% 5.03% No Sales Charges Class S 13.85% 7.29% 6.01% 5.49% Institutional Class 13.95% 7.33% 6.07% 5.55% Barclays Municipal Bond Index† 8.32% 5.99% 6.06% 5.03% Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated October 1, 2012 are 1.03%, 1.80%, 1.77%, 0.90% and 0.79% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. A portion of the Fund's distributions may be subject to federal, state and local taxes and the alternative minimum tax. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended November 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 2.75%. This results in a net initial investment of $9,725. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † The Barclays Municipal Bond Index is an unmanaged, market-value-weighted measure of municipal bonds issued across the United States. Index issues have a credit rating of at least Baa and a maturity of at least two years. Net Asset Value and Distribution Information Class A Class B Class C Class S Institutional Class Net Asset Value: 11/30/12 $ 5/31/12 $ Distribution Information: Six Months as of 11/30/12: Income Dividends $ November Income Dividend $ SEC 30-day Yield†† as of 11/30/12 % Tax Equivalent Yield†† as of 11/30/12 % Current Annualized Distribution Rate†† as of 11/30/12 % †† The SEC yield is net investment income per share earned over the month ended November 30, 2012 shown as an annualized percentage of the maximum offering price per share on the last day of the period. The SEC yield is computed in accordance with a standardized method prescribed by the Securities and Exchange Commission. The SEC yield would have been 2.35%, 1.68%, 1.69%, 2.56% and 2.63% for Classes A, B, C, S and Institutional shares, respectively, had certain expenses not been reduced. Tax equivalent yield is based on the Fund's yield and a marginal federal income rate of 35%. Current annualized distribution rate is the latest monthly dividend shown as an annualized percentage of net asset value on November 30, 2012. Distribution rate simply measures the level of dividends and is not a complete measure of performance. The current annualized distribution rate would have been 4.01%, 3.26%, 3.28%, 4.13% and 4.20% for Classes A, B, C, S and Institutional shares, respectively, had certain expenses not been reduced. Yields and distribution rates are historical, not guaranteed and will fluctuate. Morningstar Rankings — High-Yield Municipal Funds Category as of 11/30/12 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year 87 of 53 3-Year of 71 5-Year 24 of 19 10-Year 20 of 91 21 Class B 1-Year of 68 3-Year of 90 5-Year 51 of 40 10-Year 60 of 91 65 Class C 1-Year of 70 3-Year of 91 5-Year 50 of 39 10-Year 59 of 91 64 Class S 1-Year 78 of 48 3-Year 93 of 65 5-Year 13 of 10 10-Year 10 of 91 10 Institutional Class 1-Year 82 of 50 3-Year 92 of 64 5-Year 10 of 8 10-Year 9 of 91 9 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Portfolio Management Team Philip G. Condon, Managing Director Lead Portfolio Manager of the fund. Joined the fund in 1987. • Head of US Retail Fixed Income Funds. • Joined Deutsche Asset Management in 1983. • BA and MBA, University of Massachusetts at Amherst. Rebecca L. Flinn, Director Portfolio Manager of the fund. Joined the fund in 1998. • Joined Deutsche Asset Management in 1986. • BA, University of Redlands, California. A. Gene Caponi, CFA, Managing Director Portfolio Manager of the fund. Joined the fund in 2009. • Joined Deutsche Asset Management in 1998. • BS, State University of New York, Oswego; MBA, State University of New York at Albany. Portfolio Summary (Unaudited) Investment Portfolio as of November 30, 2012 (Unaudited) Principal Amount ($) Value ($) Municipal Bonds and Notes 93.3% Alabama 0.1% Montgomery, AL, Medical Clinic Board, Health Care Facility Revenue, Jackson Hospital & Clinic, 5.25%, 3/1/2036 Arizona 1.3% Arizona, Salt Verde Financial Corp., Gas Revenue, 5.25%, 12/1/2025 Arizona, State Health Facilities Authority, Hospital Systems Revenue, Phoenix Children's Hospital, Series A, 5.0%, 2/1/2034 Maricopa County, AZ, Pollution Control Corp. Revenue, El Paso Electric Co. Project, Series B, 7.25%, 4/1/2040 Pima County, AZ, Industrial Development Revenue, Tucson Electric Power: 5.75%, 9/1/2029 Series A, 6.375%, 9/1/2029 Tempe, AZ, Industrial Development Authority Revenue, Tempe Life Care Village, Inc.: Series A, 6.25%, 12/1/2042 Series A, 6.25%, 12/1/2046 Yavapai County, AZ, Industrial Development Authority, Solid Waste Disposal Revenue, Waste Management, Inc. Project, Series A-1, 144A, AMT, 4.9%, 3/1/2028 California 9.8% California, Bay Area Toll Authority, Toll Bridge Revenue, San Francisco Bay Area: Series F-1, 5.125%, 4/1/2039 Series F-1, 5.5%, 4/1/2043 California, M-S-R Energy Authority, Series B, 7.0%, 11/1/2034 California, Morongo Band of Mission Indians, Enterprise Casino Revenue, Series B, 144A, 6.5%, 3/1/2028 California, State General Obligation: 5.0%, 2/1/2032 5.0%, 8/1/2034 5.0%, 9/1/2041 5.5%, 3/1/2040 California, State General Obligation, Various Purposes: 5.0%, 11/1/2032 5.0%, 6/1/2037 5.0%, 11/1/2037 5.0%, 12/1/2037 5.0%, 4/1/2038 5.25%, 10/1/2032 5.25%, 4/1/2035 5.75%, 4/1/2031 California, State Public Works Board, Lease Revenue, Capital Projects: Series A-1, 6.0%, 3/1/2035 Series I-1, 6.375%, 11/1/2034 California, Statewide Communities Development Authority Revenue, Kaiser Permanente, Series A, 5.0%, 4/1/2042 California, Statewide Communities Development Authority Revenue, Los Angeles County Museum of Art, Series B, 0.16%**, 12/1/2037, LOC: Union Bank NA California, Statewide Communities Development Authority Revenue, Terraces At San Joaquin Gardens Project: Series A, 5.625%, 10/1/2032 Series A, 6.0%, 10/1/2042 Series A, 6.0%, 10/1/2047 Irvine, CA, Unified School District Special Tax, Community Facilities District, Series 1-B, 0.18%**, 9/1/2051, LOC: Bank of America NA Long Beach, CA, Bond Finance Authority, Natural Gas Purchase Revenue, Series A, 5.25%, 11/15/2023 Los Angeles, CA, Department of Water & Power, Waterworks Revenue, Series B, 5.0%, 7/1/2037 San Buenaventura, CA, Community Memorial Health Systems, 7.5%, 12/1/2041 San Diego, CA, Community College District, Election of 2006, 5.0%, 8/1/2036 San Francisco, CA, City & County Public Utilities Commission, Water Revenue, Series A, 5.125%, 11/1/2039 San Francisco, CA, City & County Redevelopment Financing Authority, Tax Allocation, Mission Bay South Redevelopment, Series D, 7.0%, 8/1/2041 Vernon, CA, Electric Systems Revenue, Series A, 5.5%, 8/1/2041 Colorado 2.3% Colorado, E-470 Public Highway Authority Revenue: Series C, 5.375%, 9/1/2026 Series A-1, 5.5%, 9/1/2024, INS: NATL Colorado, Health Facilities Authority Revenue, Christian Living Communities Project, Series A, 5.75%, 1/1/2037 Colorado, Health Facilities Authority Revenue, Covenant Retirement Communities, Inc., 5.0%, 12/1/2035 Colorado, Health Facilities Authority Revenue, Valley View Hospital Association, 5.75%, 5/15/2036 Colorado, Public Energy Authority, Natural Gas Purchased Revenue, 6.25%, 11/15/2028, GTY: Merrill Lynch & Co., Inc. Colorado, Regional Transportation District, Private Activity Revenue, Denver Transit Partners, 6.0%, 1/15/2041 Colorado, State Health Facilities Authority Revenue, Christian Living Community, 6.375%, 1/1/2041 Colorado, State Health Facilities Authority Revenue, Covenant Retirement Communities, Series A, 5.0%, 12/1/2033 Montrose, CO, Memorial Hospital Revenue, 6.375%, 12/1/2023 University of Colorado, Hospital Authority Revenue, Series A, 5.0%, 11/15/2042 Connecticut 1.6% Connecticut, Harbor Point Infrastructure Improvement District, Special Obligation Revenue, Harbor Point Project, Series A, 7.875%, 4/1/2039 Connecticut, Mohegan Tribe Indians Gaming Authority, Priority Distribution, 144A, 5.25%, 1/1/2033 Hamden, CT, Facility Revenue, Whitney Center Project, Series A, 7.625%, 1/1/2030 Mashantucket, CT, Mashantucket Western Pequot Tribe, Special Revenue, Series A, 144A, 6.5%, 9/1/2031* Mashantucket, CT, Project Revenue, Mashantucket Western Pequot Tribe: Series B, 144A, Zero Coupon, 9/1/2010* Series B, 144A, Zero Coupon, 9/1/2011* Series B, 144A, Zero Coupon, 9/1/2012* Series B, 144A, Zero Coupon, 9/1/2013* Series B, 144A, Zero Coupon, 9/1/2014* Mashantucket, CT, Sports, Expo & Entertainment Revenue, Mashantucket Western Pequot Tribe, Series B, 144A, 5.7%, 9/1/2012* Florida 7.4% Bayside, FL, Sales & Special Tax Revenue, Community Development District, Series A, 6.3%, 5/1/2018 Broward County, FL, Airport Systems Revenue, Series Q-1, 5.0%, 10/1/2037 Florida, Capital Region Community Development District, Capital Improvement Revenue, Series A, 7.0%, 5/1/2039 Florida, Harbourage at Braden River Community Development District, Capital Improvement Revenue, Series A, 6.125%, 5/1/2034 Florida, Middle Village Community Development District, Special Assessment, Series A, 6.0%, 5/1/2035 Florida, Special Assessment Revenue, East Park Community Development District, Series A, 7.5%, 5/1/2039* Florida, Tolomato Community Development District, Special Assessment, 5.4%, 5/1/2037 Florida, Village Community Development District No. 9, Special Assessment Revenue: 5.5%, 5/1/2042 7.0%, 5/1/2041 Highlands County, FL, Health Facilities Authority Revenue, Adventist Health System: Series G, 5.125%, 11/15/2020 Series G, Prerefunded, 5.125%, 11/15/2020 Series G, Prerefunded, 5.125%, 11/15/2021 Series G, 5.125%, 11/15/2022 Series G, Prerefunded, 5.125%, 11/15/2022 Series G, 5.125%, 11/15/2023 Series G, Prerefunded, 5.125%, 11/15/2023 Hillsborough County, FL, Industrial Development Authority Revenue, Health Facilities, University Community Hospital, Series A, Prerefunded, 5.625%, 8/15/2029 Lee County, FL, Airport Revenue, Series A, AMT, 5.375%, 10/1/2032 Martin County, FL, Health Facilities Authority, Martin Memorial Medical Center, 5.5%, 11/15/2042 Miami Beach, FL, Health Facilities Authority, Mount Sinai Medical Center: 5.0%, 11/15/2029 144A, 6.75%, 11/15/2029 144A, Prerefunded, 6.75%, 11/15/2029 Miami-Dade County, FL, Aviation Revenue, Miami International Airport: Series A, AMT, 5.25%, 10/1/2033, INS: AGC Series A-1, 5.5%, 10/1/2041 Miami-Dade County, FL, Double Barreled Aviation, 5.0%, 7/1/2041 Miami-Dade County, FL, Transit Sales Surtax Revenue, 5.0%, 7/1/2037 Miami-Dade County, FL, Water & Sewer Systems Revenue, 5.0%, 10/1/2034 Orange County, FL, Health Facilities Authority Revenue, Orlando Regional Healthcare, Series C, 5.25%, 10/1/2035 Orlando, FL, Greater Aviation Authority, Airport Facilities Revenue, Jet Blue Airways Corp., AMT, 6.5%, 11/15/2036 Palm Beach County, FL, Health Facilities Authority Revenue, Waterford Project, 5.375%, 11/15/2022 Palm Beach County, FL, Health Facilities Authority, Retirement Community Revenue, Acts Retirement-Life Communities, Inc., 5.5%, 11/15/2033 Port St. Lucie, FL, Special Assessment Revenue, Southwest Annexation District 1, Series B, 5.0%, 7/1/2027, INS: NATL Seminole Tribe, FL, Special Obligation Revenue: Series A, 144A, 5.5%, 10/1/2024 Series A, 144A, 5.75%, 10/1/2022 South Miami, FL, Health Facilities Authority Hospital Revenue, Baptist Health South Florida Group: 5.0%, 8/15/2024 5.0%, 8/15/2025 Georgia 3.8% Americus-Sumter County, GA, Hospital & Healthcare Revenue, Hospital Authority, South Georgia Methodist, Series A, 6.375%, 5/15/2029 Atlanta, GA, Airport Revenue, Series C, AMT, 5.0%, 1/1/2037 Atlanta, GA, Tax Allocation, Beltline Project, Series B, 7.375%, 1/1/2031 Atlanta, GA, Tax Allocation, Princeton Lakes Project, 144A, 5.5%, 1/1/2031 Atlanta, GA, Water & Wastewater Revenue: Series B, 5.375%, 11/1/2039, INS: AGMC Series A, 6.25%, 11/1/2034 De Kalb County, GA, Hospital Authority Revenue, Anticipation Certificates, Dekalb Medical Center, Inc. Project, 6.125%, 9/1/2040 De Kalb County, GA, Water & Sewer Revenue: Series A, 5.25%, 10/1/2032 Series A, 5.25%, 10/1/2033 Series A, 5.25%, 10/1/2036 Series A, 5.25%, 10/1/2041 Georgia, Glynn-Brunswick Memorial Hospital Authority Revenue, Anticipation Certificates-Southeast Health, Series A, 5.625%, 8/1/2034 Georgia, Main Street Natural Gas, Inc., Gas Project Revenue: Series A, 5.0%, 3/15/2019 (a) Series A, 5.5%, 9/15/2024 Guam 0.7% Government of Guam, General Obligation, Series A, 7.0%, 11/15/2039 Government of Guam, Waterworks Authority, Water & Wastewater System Revenue, 5.5%, 7/1/2016 Guam, Power Authority Revenue, Series A, 5.5%, 10/1/2030 Hawaii 1.6% Hawaii, State Airports Systems Revenue, Series A, 5.0%, 7/1/2034 Hawaii, State Department of Budget & Finance, Special Purpose Revenue, 15 Craigside Project, Series A, 9.0%, 11/15/2044 Hawaii, State Department of Budget & Finance, Special Purpose Revenue, Hawaiian Electric Co., Inc.: Series B, AMT, 4.6%, 5/1/2026, INS: FGIC 6.5%, 7/1/2039, GTY: Hawaiian Electric Co., Inc. Illinois 6.8% Chicago, IL, Board of Education, Series A, 5.5%, 12/1/2039 Chicago, IL, General Obligation: Series A, 5.0%, 1/1/2033 Series A, 5.25%, 1/1/2029, INS: AGMC Series A, 5.25%, 1/1/2035 Chicago, IL, O'Hare International Airport Revenue, Third Lien: Series A, 5.75%, 1/1/2039 Series B, 6.0%, 1/1/2041 Chicago, IL, Waterworks Revenue, 5.0%, 11/1/2042 Cook County, IL, Forest Preservation District, Series C, 5.0%, 12/15/2037 Illinois, Finance Authority Revenue, Elmhurst Memorial Healthcare, Series A, 5.625%, 1/1/2037 Illinois, Finance Authority Revenue, Friendship Village of Schaumburg: Series A, 5.625%, 2/15/2037 7.25%, 2/15/2045 Illinois, Finance Authority Revenue, Park Place of Elmhurst, Series A, 8.125%, 5/15/2040 Illinois, Finance Authority Revenue, Rush University Medical Center, Series B, 5.75%, 11/1/2028, INS: NATL Illinois, Finance Authority Revenue, Swedish Covenant Hospital, Series A, 6.0%, 8/15/2038 Illinois, Finance Authority Revenue, The Admiral at Lake Project: Series D-3, 6.0%, 5/15/2017 Series A, 7.75%, 5/15/2030 Series A, 8.0%, 5/15/2040 Series A, 8.0%, 5/15/2046 Illinois, Finance Authority Revenue, Three Crowns Park Plaza: Series A, 5.875%, 2/15/2026 Series A, 5.875%, 2/15/2038 Illinois, Metropolitan Pier & Exposition Authority Revenue, McCormick Place Project, Series A, 5.0%, 6/15/2042 Illinois, Metropolitan Pier & Exposition Authority, Dedicated State Tax Revenue, McCormick Place, Series B, 5.0%, 6/15/2050, INS: AGMC Illinois, Municipal Electric Agency, Power Supply Revenue: Series A, 5.25%, 2/1/2023, INS: FGIC, NATL Series A, 5.25%, 2/1/2024, INS: FGIC, NATL Illinois, Railsplitter Tobacco Settlement Authority, 6.0%, 6/1/2028 Illinois, State Finance Authority Revenue, Ascension Health Credit Group: Series A, 5.0%, 11/15/2032 (a) Series A, 5.0%, 11/15/2037 Illinois, State Finance Authority Revenue, OSF Healthcare Systems, Series A, 5.0%, 5/15/2041 Illinois, State Finance Authority Revenue, Trinity Health Corp., Series L, 5.0%, 12/1/2030 Illinois, State Finance Authority Revenue, University of Chicago Medical Center, Series B, 0.17%**, 8/1/2044, LOC: Wells Fargo Bank NA Springfield, IL, Water Revenue, 5.0%, 3/1/2037 Indiana 0.8% Indiana, Health & Educational Facility Financing Authority, Hospital Revenue, Community Foundation Northwest, 5.5%, 3/1/2037 Indiana, Hospital & Healthcare Revenue, Health Facilities Finance Authority, Greenwood Village South Project, 5.625%, 5/15/2028 Indiana, State Finance Authority Revenue, Community Foundation of Northwest Indiana, 5.0%, 3/1/2041 North Manchester, IN, Peabody Retirement Community Project Revenue, Series A, 2.755%, 7/1/2033 (b) Vigo County, IN, Hospital Authority Revenue, Union Hospital, Inc.: 144A, 5.5%, 9/1/2027 8.0%, 9/1/2041 Iowa 0.7% Altoona, IA, Urban Renewal Tax Increment Revenue, Annual Appropriation: 6.0%, 6/1/2034 6.0%, 6/1/2039 Iowa, Finance Authority Retirement Community Revenue, Edgewater LLC Project, 6.5%, 11/15/2027 Iowa, Finance Authority, Health Facilities Revenue, Iowa Health System, Series B, 0.18%**, 2/15/2035, LOC: JPMorgan Chase Bank NA Kansas 0.6% Lenexa, KS, Health Care Facility Revenue, 5.5%, 5/15/2039 Lenexa, KS, Health Care Facility Revenue, Lakeview Village, Inc. Project, 7.25%, 5/15/2039 Wichita, KS, Hospital Revenue, Facilities Improvement, Series III-A, 5.0%, 11/15/2034 Wyandotte County, KS, Unified Government Special Obligation Revenue, Sales Tax, Series B, 5.0%, 12/1/2020 Kentucky 1.2% Jeffersontown, KY, Lease Program Revenue, State League of Cities Funding Trust, 0.16%**, 3/1/2030, LOC: U.S. Bank NA Kentucky, Economic Development Finance Authority, Hospital Facilities Revenue, Owensboro Medical Health Systems, Series A, 6.5%, 3/1/2045 Kentucky, Economic Development Finance Authority, Louisville Arena Project Revenue, Series A-1, 6.0%, 12/1/2033, INS: AGC Louisville & Jefferson County, KY, Metropolitan Government Health Systems Revenue, Norton Healthcare, Inc., 5.0%, 10/1/2030 Louisiana 2.3% DeSoto Parish, LA, Environmental Improvement Revenue, International Paper Co. Project: Series A, AMT, 5.0%, 11/1/2018 Series A, AMT, 5.75%, 9/1/2031 East Baton Rouge Parish, LA, Industrial Development Board, Inc. Revenue, Exxon Mobil Project, Gulf Opportunity Zone, Series A, 0.16%**, 8/1/2035 Louisiana, Local Government Environmental Facilities & Community Development, Westlake Chemical Corp., Series A, 6.5%, 8/1/2029 Louisiana, Local Government Environmental Facilities, Community Development Authority Revenue, 6.75%, 11/1/2032 Louisiana, Public Facilities Authority Revenue, Ochsner Clinic Foundation Project, 6.75%, 5/15/2041 Louisiana, Public Facilities Authority, Hospital Revenue, Lafayette General Medical Center, 5.5%, 11/1/2040 Louisiana, St. John Baptist Parish Revenue, Marathon Oil Corp., Series A, 5.125%, 6/1/2037 Maine 0.5% Maine, Health & Higher Educational Facilities Authority Revenue, Maine General Medical Center, 6.75%, 7/1/2036 Maryland 1.7% Anne Arundel County, MD, Special Obligation, National Business Park North Project, 6.1%, 7/1/2040 Maryland, State Economic Development Corp. Revenue, Senior Lien Project, Chesapeake Bay: Series A, 5.0%, 12/1/2031 Series B, 5.25%, 12/1/2031 Maryland, State Health & Higher Educational Facilities Authority Revenue, Adventist Healthcare, Series A, 6.125%, 1/1/2036 Maryland, State Health & Higher Educational Facilities Authority Revenue, Doctors Community Hospital, Inc., 5.75%, 7/1/2038 Maryland, State Health & Higher Educational Facilities Authority Revenue, Mercy Medical Center: Series A, 5.0%, 7/1/2037 6.25%, 7/1/2031 Maryland, State Health & Higher Educational Facilities Authority Revenue, Washington County Hospital: 5.75%, 1/1/2033 6.0%, 1/1/2028 Massachusetts 3.0% Boston, MA, Industrial Development Financing Authority Revenue, Crosstown Center Project: AMT, 6.5%, 9/1/2035 AMT, 8.0%, 9/1/2035* Massachusetts, Development Finance Agency, Senior Living Facility Revenue, Groves-Lincoln: Series A, 7.75%, 6/1/2039 Series A, 7.875%, 6/1/2044 Massachusetts, Hospital & Healthcare Revenue, Health & Educational Facilities Authority, Civic Investments, Series A, Prerefunded, 9.0%, 12/15/2015, GTY: Harvard Pilgrim Health Care Massachusetts, Industrial Development Revenue, Development Finance Agency, Series A, 7.1%, 7/1/2032 Massachusetts, Project Revenue, Health & Educational Facilities Authority, Jordan Hospital, Series E, 6.75%, 10/1/2033 Massachusetts, State Development Finance Agency Revenue, Linden Ponds, Inc. Facility: Series B, 11/15/2056* Series A-2, 5.5%, 11/15/2046 Series A-1, 6.25%, 11/15/2039 Massachusetts, State Development Finance Agency Revenue, Partners Healthcare System, Inc., Series L, 5.0%, 7/1/2036 Massachusetts, State Development Finance Agency Revenue, Tufts Medical Center, Inc., Series I, 7.25%, 1/1/2032 Massachusetts, State Health & Educational Facilities Authority Revenue, Caregroup Healthcare System: Series E-1, 5.0%, 7/1/2028 Series E-1, 5.125%, 7/1/2038 Massachusetts, State Health & Educational Facilities Authority Revenue, Jordan Hospital, Series B, 6.875%, 10/1/2015 Massachusetts, State Health & Educational Facilities Authority Revenue, Milford Regional Medical Center: Series E, 5.0%, 7/15/2022 Series E, 5.0%, 7/15/2032 Series E, 5.0%, 7/15/2037 Massachusetts, State Health & Educational Facilities Authority Revenue, South Shore Hospital: Series F, 5.625%, 7/1/2019 Series F, 5.75%, 7/1/2029 Massachusetts, State Health & Educational Facilities Authority Revenue, Suffolk University, Series A, 5.75%, 7/1/2039 Massachusetts, State Port Authority Special Facilities Revenue, Delta Air Lines, Inc. Project: Series A, AMT, 5.5%, 1/1/2016, INS: AMBAC Series A, AMT, 5.5%, 1/1/2018, INS: AMBAC Michigan 3.3% Dearborn, MI, Economic Development Corp. Revenue, Limited Obligation, Henry Ford Village: 7.0%, 11/15/2038 7.125%, 11/15/2043 Detroit, MI, Water & Sewerage Department Disposal System Revenue, Series A, 5.25%, 7/1/2039 Detroit, MI, Water Supply Systems Revenue, Series A, 5.75%, 7/1/2037 Kalamazoo, MI, Economic Development Corp. Revenue, Limited Obligation, Heritage Community: 5.375%, 5/15/2027 5.5%, 5/15/2036 Kentwood, MI, Economic Development Corp., Limited Obligation, Holland Home, 5.625%, 11/15/2041 Michigan, State Finance Authority Revenue, Trinity Health Corp., 5.0%, 12/1/2031 Michigan, State Grant Anticipation Bonds, 5.25%, 9/15/2023, INS: AGMC Michigan, State Hospital Finance Authority Revenue, Henry Ford Health Hospital, 5.75%, 11/15/2039 Michigan, State Hospital Finance Authority, Trinity Health Credit Group, Series C, 5.0%, 12/1/2034 Oakland County, MI, Economic Development Corp., Limited Obligation Revenue, Motion Picture Studios, Recovery Zone Project, Series A, 144A, 7.0%, 8/1/2040 Wayne County, MI, Airport Authority Revenue, Detroit Metropolitan Airport: Series A, 5.0%, 12/1/2037 Series A, 5.0%, 12/1/2042 Minnesota 0.2% Minnesota, Tobacco Securitization Authority, Tobacco Settlement Revenue, Series B, 5.25%, 3/1/2031 Mississippi 1.3% Lowndes County, MS, Solid Waste Disposal & Pollution Control Revenue, Weyerhaeuser Co. Project, Series A, 6.8%, 4/1/2022 Mississippi, State Business Finance Commission, Gulf Opportunity Zone, Chevron U.S.A., Inc. Project, Series A, 0.17%**, 12/1/2030, GTY: Chevron Corp. Warren County, MS, Gulf Opportunity Zone, International Paper Co.: Series A, 5.375%, 12/1/2035 Series A, 5.5%, 9/1/2031 Series A, 5.8%, 5/1/2034, GTY: International Paper Co. Series A, 6.5%, 9/1/2032 Missouri 0.7% Cass County, MO, Hospital Revenue, 5.5%, 5/1/2027 Kansas City, MO, Industrial Development Authority, Health Facilities Revenue, First Mortgage, Bishop Spencer, Series A, 6.5%, 1/1/2035 Kirkwood, MO, Industrial Development Authority, Retirement Community Revenue, Aberdeen Heights: Series A, 8.25%, 5/15/2039 Series A, 8.25%, 5/15/2045 Missouri, State Health & Educational Facilities Authority, Lutheran Senior Services, 6.0%, 2/1/2041 St. Louis, MO, Lambert-St. Louis International Airport Revenue, Series A-1, 6.625%, 7/1/2034 Nebraska 0.2% Douglas County, NE, Hospital Authority No. 002 Revenue, Health Facilities, Immanuel Obligation Group, 5.625%, 1/1/2040 Lancaster County, NE, Hospital Authority No.1, Health Facilities Revenue, Immanuel Obligation Group, 5.625%, 1/1/2040 Nevada 0.8% Clark County, NV, School District, Series A, 5.0%, 6/15/2022, INS: FGIC, NATL Las Vegas Valley, NV, Water District, Series B, 5.0%, 6/1/2037 Reno, NV, Hospital Revenue, Renown Regional Medical Center Project, Series A, 5.0%, 6/1/2027 Sparks, NV, Local Improvement Districts, Limited Obligation District No. 3, 6.75%, 9/1/2027 New Hampshire 1.2% New Hampshire, Health & Education Facilities Authority Revenue, Havenwood-Heritage Heights: Series A, 5.35%, 1/1/2026 Series A, 5.4%, 1/1/2030 New Hampshire, Health & Education Facilities Authority Revenue, Wentworth-Douglas Hospital, Series A, 7.0%, 1/1/2038 New Hampshire, Senior Care Revenue, Health & Educational Facilities Authority, New Hampshire Catholic Charities, 5.8%, 8/1/2022 New Hampshire, Senior Care Revenue, Health & Educational Facilities Authority, Rivermead at Peterborough: 5.5%, 7/1/2013 5.625%, 7/1/2018 New Hampshire, State Business Finance Authority Revenue, Elliot Hospital Obligation Group, Series A, 6.125%, 10/1/2039 New Hampshire, State Business Finance Authority, Solid Waste Disposal Revenue, Waste Management, Inc. Project, AMT, 5.2%, 5/1/2027 New Hampshire, State Health & Education Facilities Authority Revenue, Rivermead Retirement Community: Series A, 6.625%, 7/1/2031 Series A, 6.875%, 7/1/2041 New Jersey 4.9% Middlesex County, NJ, Pollution Control Authority Revenue, Pollution Control Amerada, 6.05%, 9/15/2034 New Jersey, Economic Development Authority Revenue, Cigarette Tax, Prerefunded, 5.75%, 6/15/2034 New Jersey, Economic Development Authority Revenue, Motor Vehicle Surplus Revenue, Series A, 5.0%, 7/1/2023, INS: NATL New Jersey, Economic Development Authority Revenue, United Methodist Homes, Series A-2, 6.625%, 7/1/2033 New Jersey, Health Care Facilities Financing Authority Revenue, St. Joseph's Health Care System, 6.625%, 7/1/2038 New Jersey, Industrial Development Revenue, Economic Development Authority, Harrogate, Inc., Series A, 5.875%, 12/1/2026 New Jersey, State Economic Development Authority Revenue, 5.0%, 6/15/2028 New Jersey, State Economic Development Authority, Continental Airlines, Inc. Project, AMT, 4.875%, 9/15/2019 New Jersey, State Health Care Facilities Financing Authority Revenue, Saint Barnabas Health, Series A, 5.625%, 7/1/2032 New Jersey, State Transportation Trust Fund Authority, Transportation Systems: Series B, 5.25%, 6/15/2036 Series B, 5.5%, 6/15/2031 Series A, 5.5%, 6/15/2041 New Jersey, State Turnpike Authority Revenue, Series A, 5.0%, 1/1/2035 New Jersey, Tobacco Settlement Financing Corp.: Series 1A, 4.75%, 6/1/2034 Series 1-A, 5.0%, 6/1/2029 New Mexico 0.4% Farmington, NM, Pollution Control Revenue, Public Service Co. of New Mexico, Series C, 5.9%, 6/1/2040 New York 4.4% Albany, NY, Industrial Development Agency, Civic Facility Revenue, St. Peter's Hospital Project: Series A, 5.25%, 11/15/2027 Series A, 5.75%, 11/15/2022 Hudson, NY, Yards Infrastructure Corp. Revenue: Series A, 5.25%, 2/15/2047 Series A, 5.75%, 2/15/2047 New York, Metropolitan Transportation Authority Revenue: Series D, 5.0%, 11/15/2032 Series E, 5.0%, 11/15/2042 New York, State Dormitory Authority Revenues, NYU Hospital Center, Series B, 5.25%, 7/1/2024 New York, State Dormitory Authority Revenues, Orange Regional Medical Center, 6.125%, 12/1/2029 New York, State Dormitory Authority, Personal Income Tax Revenue, Series C, 5.0%, 3/15/2041 New York, State Liberty Development Corp. Revenue, World Trade Center Port Authority Construction: 5.0%, 12/15/2041 5.25%, 12/15/2043 New York, State Thruway Authority Revenue, Series I, 5.0%, 1/1/2037 New York & New Jersey, Port Authority, Special Obligation Revenue, JFK International Air Terminal LLC, 6.0%, 12/1/2042 New York City, NY, Industrial Development Agency, Special Facility Revenue, American Airlines, JFK International Airport: AMT, 7.75%, 8/1/2031, GTY: AMR Corp. AMT, 8.0%, 8/1/2028, GTY: AMR Corp. New York City, NY, Industrial Development Agency, Special Facility Revenue, British Airways PLC Project, AMT, 7.625%, 12/1/2032 New York City, NY, Municipal Water Finance Authority, Water & Sewer Systems Revenue, Series B-3, 0.18%**, 6/15/2025, SPA: Bank of America NA New York City, NY, Municipal Water Finance Authority, Water & Sewer Systems Revenue, Second Generation-Fiscal 2008, Series BB-2, 0.18%**, 6/15/2035, SPA: Bank of America NA Orange County, NY, Senior Care Revenue, Industrial Development Agency, The Glen Arden Project, 5.7%, 1/1/2028 Port Authority of New York & New Jersey, AMT, 5.0%, 10/1/2034 North Carolina 0.2% Charlotte, NC, Airport Revenue, Series A, 5.0%, 7/1/2039 North Carolina, Electric Revenue, Municipal Power Agency, Series F, Prerefunded, 5.5%, 1/1/2016 North Carolina, Medical Care Commission, Retirement Facilities Revenue, First Mortgage, Southminster Project, Series A, 5.625%, 10/1/2027 North Dakota 0.1% Grand Forks, ND, Health Care System Revenue, Altru Health System, 5.0%, 12/1/2032 Ohio 1.2% Cleveland, OH, Airport Systems Revenue, Series A, 5.0%, 1/1/2030 Hamilton County, OH, Health Care Facilities Revenue, Christ Hospital Project, 5.5%, 6/1/2042 Hamilton County, OH, Health Care Revenue, Life Enriching Communities Project: 6.125%, 1/1/2031 6.625%, 1/1/2046 Kent, OH, State University Revenues, General Receipts, Series A, 5.0%, 5/1/2037 Ohio, American Municipal Power, Inc. Revenue, Fremont Energy Center Project, Series B, 5.0%, 2/15/2037 Ohio, State Higher Educational Facility Commission Revenue, Summa Health Systems Project, Series 2010, 5.75%, 11/15/2040 Oklahoma 0.3% Tulsa County, OK, Industrial Authority, Senior Living Community Revenue, Montereau, Inc. Project, Series A, 7.25%, 11/1/2045 Oregon 0.8% Clackamas County, OR, North Clackamas School District No. 12, Series B, 5.0%, 6/15/2023, INS: AGMC Port of Portland, OR, Special Obligation Revenue, Horizon Air Industries, Inc. Project, AMT, 0.18%**, 6/15/2027, LOC: Bank of America NA Pennsylvania 2.4% Cumberland County, PA, Municipal Authority Revenue, Asbury Obligation Group, 6.125%, 1/1/2045 Lancaster County, PA, Hospital Authority Revenue, Brethren Village Project, Series A, 6.375%, 7/1/2030 Montgomery County, PA, Industrial Development Authority Revenue, Whitemarsh Continuing Care, 6.25%, 2/1/2035 Montgomery County, PA, Industrial Development Authority, Acts Retirement-Life Communities, Inc., 0.19%**, 11/15/2029, INS: Radian, LOC: TD Bank NA Northampton County, PA, Hospital Authority Revenue, St. Luke's Hospital Project: Series A, 5.375%, 8/15/2028 Series A, 5.5%, 8/15/2035 Pennsylvania, Economic Development Finance Authority, U.S. Airways Group, Series B, 8.0%, 5/1/2029, GTY: U.S. Airways, Inc. Pennsylvania, Economic Development Financing Authority, Sewer Sludge Disposal Revenue, Philadelphia Biosolids Facility, 6.25%, 1/1/2032 Pennsylvania, State Turnpike Commission Revenue, Series A, 6.5%, 12/1/2036 Philadelphia, PA, Airport Revenue, Series A, 5.0%, 6/15/2035 Philadelphia, PA, Gas Works Revenue, 5.25%, 8/1/2040 Philadelphia, PA, Hospitals & Higher Education Facilities Authority Revenue, Temple University Health Systems, Series A, 5.0%, 7/1/2034 Puerto Rico 4.4% Commonwealth of Puerto Rico, Aqueduct & Sewer Authority Revenue, Series A, 6.0%, 7/1/2038 Commonwealth of Puerto Rico, General Obligation, Series A, 6.0%, 7/1/2038 Commonwealth of Puerto Rico, Public Improvement, Series B, 6.5%, 7/1/2037 Puerto Rico, Electric Power Authority Revenue: Series TT, 5.0%, 7/1/2032 Series TT, 5.0%, 7/1/2037 Series XX, 5.25%, 7/1/2040 Puerto Rico, Public Buildings Authority Revenue, Government Facilities, Series M, 6.25%, 7/1/2022 Puerto Rico, Sales Tax Financing Corp., Sales Tax Revenue: Series A, 5.375%, 8/1/2039 Series A, 5.75%, 8/1/2037 Series A, 6.5%, 8/1/2044 Puerto Rico, Sales Tax Financing Corp., Sales Tax Revenue, Convertible Capital Appreciation, Series A, Step-up Coupon, 0% to 8/1/2016, 6.75% to 8/1/2032 South Carolina 0.7% Greenwood County, SC, Hospital Revenue, Self Regional Healthcare, Series B, 5.0%, 10/1/2031 Hardeeville, SC, Assessment Revenue, Anderson Tract Municipal Improvement District: Series B, 7.5%, 11/1/2015 Series A, 7.75%, 11/1/2039 South Carolina, Jobs Economic Development Authority Revenue, Bon Secours Health System, Series B, 5.625%, 11/15/2030 South Carolina, Jobs Economic Development Authority, Hospital Facilities Revenue, Palmetto Health Alliance, 5.75%, 8/1/2039 South Dakota 0.4% South Dakota, State Health & Educational Facilities Authority Revenue, Avera Health: Series B, 5.25%, 7/1/2038 Series B, 5.5%, 7/1/2035 South Dakota, State Health & Educational Facilities Authority Revenue, Sanford Health, 5.0%, 11/1/2027 Tennessee 2.3% Clarksville, TN, Natural Gas Acquisition Corp., Gas Revenue: 5.0%, 12/15/2017 5.0%, 12/15/2018 Jackson, TN, Hospital Revenue, Jackson-Madison Project, 5.625%, 4/1/2038 Johnson City, TN, Health & Educational Facilities, Board Hospital Revenue, First Mortgage, Mountain States Health Alliance, Series A, 5.5%, 7/1/2036 Johnson City, TN, Health & Educational Facilities, Board Hospital Revenue, Mountain States Health Alliance: 5.0%, 8/15/2042 6.5%, 7/1/2038 Tennessee, Energy Acquisition Corp., Gas Revenue: Series C, 5.0%, 2/1/2027 Series A, 5.25%, 9/1/2018 Texas 12.2% Abilene, TX, Hospital & Healthcare Revenue, Health Facilities, Sears Methodist Retirement Facilities, Series A, 7.0%, 11/15/2033 Abilene, TX, Senior Care Revenue, Health Facilities Development, Sears Methodist Retirement Facilities, Series A, 5.9%, 11/15/2025 Austin, TX, Austin-Bergstrom Landhost Enterprises, Inc., Airport Hotel Project, Series A, 3.375%, 4/1/2027 (c) Bexar County, TX, Health Facilities Development Corp. Revenue, Army Retirement Residence Project, 6.2%, 7/1/2045 Brazos River, TX, Harbor Navigation District, Brazoria County Environmental Health, Dow Chemical Co. Project: Series B-2, 4.95%, 5/15/2033 Series A-3, AMT, 5.125%, 5/15/2033 Brazos River, TX, Pollution Control Authority Revenue, Series D-1, 144A, AMT, 8.25%, 5/1/2033 Cass County, TX, Industrial Development Corp., Environmental Improvement Revenue, International Paper Co. Projects, Series A, 9.25%, 3/1/2024 Central Texas, Regional Mobility Authority Revenue, Capital Appreciation: Zero Coupon, 1/1/2030 Zero Coupon, 1/1/2032 Central Texas, Regional Mobility Authority Revenue, Senior Lien, 6.0%, 1/1/2041 Houston, TX, Airport Systems Revenue, Series B, 5.0%, 7/1/2032 Houston, TX, Airport Systems Revenue, Special Facilities Continental Airlines, Inc. Terminal Projects, AMT, 6.625%, 7/15/2038 Houston, TX, Transportation/Tolls Revenue, Special Facilities, Continental Airlines, Inc., Series E, AMT, 6.75%, 7/1/2029 La Vernia, TX, Higher Education Finance Corp. Revenue, Lifeschools of Dallas: Series A, 7.25%, 8/15/2031 Series A, 7.5%, 8/15/2041 Lewisville, TX, Combination Contract Revenue, 144A, 6.75%, 10/1/2032 Matagorda County, TX, Navigation District No. 1, Pollution Control Revenue, AEP Texas Central Co. Project, Series A, 4.4%, 5/1/2030, INS: AMBAC Matagorda County, TX, Navigation District No. 1, Pollution Control Revenue, Central Power & Light Co. Project, Series A, 6.3%, 11/1/2029 North Texas, Tollway Authority Revenue: First Tier, Series A, 5.625%, 1/1/2033 Second Tier, Series F, 5.75%, 1/1/2038 First Tier, 6.0%, 1/1/2043 First Tier, Series A, 6.25%, 1/1/2039 San Antonio, TX, Convention Center Hotel Finance Corp., Contract Revenue, Empowerment Zone, Series A, AMT, 5.0%, 7/15/2039, INS: AMBAC Tarrant County, TX, Cultural Education Facilities Finance Corp., Retirement Facility, Mirador Project: Series A, 8.125%, 11/15/2039 Series A, 8.25%, 11/15/2044 Texas, Dallas/Fort Worth International Airport Revenue: Series B, 5.0%, 11/1/2035 Series D, 5.0%, 11/1/2035 Series D, AMT, 5.0%, 11/1/2038 Series A, 5.25%, 11/1/2038 Texas, Industrial Development Revenue, Waste Disposal Authority, Series A, AMT, 6.1%, 8/1/2024 Texas, Love Field Airport Modernization Corp., Special Facilities Revenue, Southwest Airlines Co. Project, 5.25%, 11/1/2040 Texas, Municipal Gas Acquisition & Supply Corp. I, Gas Supply Revenue: Series D, 5.625%, 12/15/2017 Series D, 6.25%, 12/15/2026 Texas, SA Energy Acquisition Public Facility Corp., Gas Supply Revenue, 5.5%, 8/1/2020 Texas, State Municipal Gas Acquisition & Supply Corp., III Gas Supply Revenue: 5.0%, 12/15/2030 (d) 5.0%, 12/15/2031 (d) 5.0%, 12/15/2032 (d) Texas, State Transportation Commission, Turnpike Systems Revenue, Series A, 5.0%, 8/15/2041 Texas, Uptown Development Authority, Tax Increment Contract Revenue, Infrastructure Improvement Facilities, 5.5%, 9/1/2029 Travis County, TX, Health Facilities Development Corp. Revenue, Westminster Manor Health: 7.0%, 11/1/2030 7.125%, 11/1/2040 Virginia 0.7% Chesapeake, VA, Toll Road Revenue, Transportation Systems Revenue, Series A, 5.0%, 7/15/2047 Virginia, Marquis Community Development Authority Revenue: Series C, Zero Coupon, 9/1/2041 Series B, 5.625%, 9/1/2041 Virginia, Mosaic District Comunity Development Authority Revenue, Series A, 6.875%, 3/1/2036 Virginia, Peninsula Ports Authority, Residential Care Facility Revenue, Virginia Baptist Homes, Series C, 5.4%, 12/1/2033 Virginia, State Small Business Financing Authority Revenue, Elizabeth River Crossings LLC Project, AMT, 6.0%, 1/1/2037 Washington 1.7% Klickitat County, WA, Public Hospital District No. 2 Revenue, Skyline Hospital, 6.5%, 12/1/2038 Washington, Electric Revenue, Public Power Supply System, Nuclear Project No. 3, Series B, 7.125%, 7/1/2016 Washington, Port of Seattle Revenue, Series A, 5.0%, 8/1/2033 Washington, Port of Seattle, Industrial Development Corp., Special Facilities-Delta Airlines, AMT, 5.0%, 4/1/2030 Washington, State Health Care Facilities Authority Revenue, Series C, 5.375%, 8/15/2028, INS: Radian Washington, State Health Care Facilities Authority Revenue, Virginia Mason Medical Center: Series B, 5.75%, 8/15/2037, INS: ACA Series A, 6.125%, 8/15/2037 West Virginia 0.6% West Virginia, State Hospital Finance Authority Revenue, Charleston Medical Center, Series A, 5.625%, 9/1/2032 West Virginia, State Hospital Finance Authority Revenue, Thomas Health Systems: 6.5%, 10/1/2028 6.5%, 10/1/2038 Wisconsin 1.4% Wisconsin, Hospital & Healthcare Revenue, Health & Educational Facilities Authority, Aurora Health Care, Inc., 6.875%, 4/15/2030 Wisconsin, Public Finance Authority, Apartment Facilities Revenue, Senior Obligation Group, AMT, 5.0%, 7/1/2042 Wisconsin, State Health & Educational Facilities Authority Revenue, Aurora Health Care, Inc., Series A, 5.625%, 4/15/2039 Wisconsin, State Health & Educational Facilities Authority Revenue, Beaver Dam Community Hospitals, Inc., Series A, 6.75%, 8/15/2034 Wisconsin, State Health & Educational Facilities Authority Revenue, Froedtert Health Obligation Group, Series A, 5.0%, 4/1/2042 Wisconsin, State Health & Educational Facilities Authority Revenue, Ministry Health Care, Inc., Series C, 5.0%, 8/15/2032 Wisconsin, State Health & Educational Facilities Authority Revenue, St. John's Communities, Inc., Series A, 7.625%, 9/15/2039 Virgin Islands 0.2% Virgin Islands, Public Finance Authority Revenue, Gross Receipts Tax, Series A, 144A, 5.0%, 10/1/2032 Multi-State 0.1% Non-Profit Preferred Funding Trust I, Series A1, 4.22%, 9/15/2037 Total Municipal Bonds and Notes (Cost $1,856,767,723) Municipal Inverse Floating Rate Notes (e) 12.8% California 0.2% San Diego County, CA, Water Authority Revenue, Certificates of Participation, Series 2008-A, 5.0%, 5/1/2027, INS: AGMC (f) San Diego County, CA, Water Authority Revenue, Certificates of Participation, Series 2008-A, 5.0%, 5/1/2028, INS: AGMC (f) Trust: San Diego County, CA, Water Utility Improvements, Certificates of Participation, Series 2008-1104, 144A, 9.223%, 11/1/2015, Leverage Factor at purchase date: 2 to 1 Hawaii 0.5% Hawaii, State General Obligation, Series DK, 5.0%, 5/1/2027 (f) Trust: Hawaii, State General Obligation, Series 2867, 144A, 17.81%, 5/1/2016, Leverage Factor at purchase date: 4 to 1 Louisiana 0.5% Louisiana, State Gas & Fuels Tax Revenue, Series B, 5.0%, 5/1/2033 (f) Louisiana, State Gas & Fuels Tax Revenue, Series B, 5.0%, 5/1/2034 (f) Louisiana, State Gas & Fuels Tax Revenue, Series B, 5.0%, 5/1/2035 (f) Trust: Louisiana, State Gas & Fuels Tax Revenue, Series 3806, 144A, 9.298%, 5/1/2018, Leverage Factor at purchase date: 2 to 1 Nevada 2.1% Clark County, NV, School District, Series C, 5.0%, 6/15/2021 (f) Clark County, NV, School District, Series C, 5.0%, 6/15/2022 (f) Clark County, NV, School District, Series C, 5.0%, 6/15/2023 (f) Trust: Clark County, NV, School Improvements, Series 2008-1153, 144A, 9.251%, 6/15/2015, Leverage Factor at purchase date: 2 to 1 Las Vegas Valley, NV, General Obligation, Water District, Series A, 5.0%, 2/1/2035 (f) Las Vegas Valley, NV, General Obligation, Water District, Series A, 5.0%, 2/1/2036 (f) Trust: Las Vegas Valley, NV, General Obligation, Water District, 144A, 9.278%, 2/1/2016, Leverage Factor at purchase date: 2 to 1 New York 1.9% New York, State Dormitory Authority Revenues, Personal Income Tax Revenue, Series A, 5.0%, 3/15/2023 (f) Trust: New York, State Dormitory Authority Revenues, Secondary Issues, Series 1955-2, 144A, 17.884%, 3/15/2015, Leverage Factor at purchase date: 4 to 1 New York, State Dormitory Authority, Personal Income Tax Revenue, Series F, 5.0%, 2/15/2035 (f) Trust: New York, State Dormitory Authority Revenues, Series 4688, 144A, 9.34%, 3/15/2024, Leverage Factor at purchase date: 2 to 1 New York, State Environmental Facilities Corp., Clean Drinking Water, Series A, 5.0%, 6/15/2025 (f) New York, State Environmental Facilities Corp., Clean Drinking Water, Series A, 5.0%, 6/15/2026 (f) New York, State Environmental Facilities Corp., Clean Drinking Water, Series A, 5.0%, 6/15/2027 (f) Trust: New York, State Environmental Facilities Corp., Clean Drinking Water, Series 2870, 144A, 16.257%, 12/15/2015, Leverage Factor at purchase date: 3.6 to 1 New York City, NY, Transitional Finance Authority Revenue, Series C-1, 5.0%, 11/1/2027 (f) Trust: New York City, NY, Transitional Finance Authority Revenue, Series 2072, 144A, 11.285%, 11/1/2027, Leverage Factor at purchase date: 2.5 to 1 Ohio 0.6% Ohio, State Higher Educational Facilities Commission Revenue, Cleveland Clinic Health, Series A, 5.125%, 1/1/2028 (f) Ohio, State Higher Educational Facilities Commission Revenue, Cleveland Clinic Health, Series A, 5.25%, 1/1/2033 (f) Trust: Ohio, State Higher Educational Revenue, Series 3139, 144A, 14.399%, 1/1/2016, Leverage Factor at purchase date: 3 to 1 Pennsylvania 2.0% Pennsylvania, State General Obligation, Series A, 5.0%, 8/1/2023 (f) Trust: Pennsylvania, State General Obligation, Series R-11505-1, 144A, 43.95%, 8/1/2015, Leverage Factor at purchase date: 10 to 1 Pennsylvania, State Revenue Bond, Series A, 5.0%, 8/1/2024 (f) Trust: Pennsylvania, State Revenue Bond, Series 2720, 144A, 12.773%, 8/1/2015, Leverage Factor at purchase date: 3 to 1 Tennessee 0.8% Nashville & Davidson County, TN, Metropolitan Government, 5.0%, 1/1/2024 (f) Trust: Nashville & Davidson County, TN, Metropolitan Government, Series 2631-1, 144A, 17.896%, 1/1/2016, Leverage Factor at purchase date: 4 to 1 Texas 2.7% Conroe, TX, Independent School District, School Building, 5.0%, 2/15/2024 (f) Conroe, TX, Independent School District, School Building, 5.0%, 2/15/2025 (f) Trust: Conroe, TX, Independent School District, Series 2487, 144A, 17.778%, 2/15/2014, Leverage Factor at purchase date: 4 to 1 Harris County, TX, Flood Control District, Series A, 5.0%, 10/1/2034 (f) Trust: Harris County, TX, Flood Control District, Series 4692, 144A, 9.44%, 10/11/2018, Leverage Factor at purchase date: 2 to 1 San Antonio, TX, Electric & Gas Revenue, 5.0%, 2/1/2024 (f) Trust: San Antonio, TX, Electric & Gas Revenue, Series 2957, 144A, 13.54%, 2/1/2016, Leverage Factor at purchase date: 3 to 1 Texas, North East Independent School District, School Building, Series A, 5.0%, 8/1/2024 (f) Trust: Texas, North East Independent School District, Series 2355, 144A, 22.2%, 8/1/2015, Leverage Factor at purchase date: 5 to 1 Texas, State Transportation Commission Revenue, 5.0%, 4/1/2026 (f) Trust: Texas, State Transportation Commission Revenue, Series 2563, 144A, 22.08%, 4/1/2015, Leverage Factor at purchase date: 5 to 1 Washington 1.5% Washington, Energy Northwest Electric Revenue, Columbia Generating Station, Series A, 5.0%, 7/1/2024 (f) Trust: Washington, Energy Northwest Electric Revenue, Series 2301, 144A, 22.2%, 7/1/2014, Leverage Factor at purchase date: 5 to 1 Washington, State General Obligation, Series A, 5.0%, 7/1/2025 (f) Trust: Washington, State General Obligation, Series 2154, 144A, 22.2%, 7/1/2015, Leverage Factor at purchase date: 5 to 1 Washington, State General Obligation, Series 2007A, 5.0%, 7/1/2023, INS: AGMC (f) Trust: Washington, State General Obligation, Series 2302, 144A, 22.2%, 7/1/2014, Leverage Factor at purchase date: 5 to 1 Total Municipal Inverse Floating Rate Notes (Cost $251,133,814) % of Net Assets Value ($) Total Investment Portfolio (Cost $2,107,901,537)† Other Assets and Liabilities, Net ) ) Net Assets The following table represents bonds that are in default: Security Coupon Maturity Date Principal Amount ($) Cost ($) Value ($) Austin, TX, Austin-Bergstrom Landhost Enterprises, Inc., Airport Hotel Project, Series A (c) % 4/1/2027 Boston, MA, Industrial Development Financing Authority Revenue, Crosstown Center Project, AMT* % 9/1/2035 Florida, Special Assessment Revenue, East Park Community Development District, Series A* % 5/1/2039 Mashantucket, CT, Mashantucket Western Pequot Tribe, Special Revenue, Series A, 144A* % 9/1/2031 Mashantucket, CT, Project Revenue, Mashantucket Western Pequot Tribe, Series B, 144A* Zero Coupon 9/1/2010 Mashantucket, CT, Project Revenue, Mashantucket Western Pequot Tribe, Series B, 144A* Zero Coupon 9/1/2011 Mashantucket, CT, Project Revenue, Mashantucket Western Pequot Tribe, Series B, 144A* Zero Coupon 9/1/2012 Mashantucket, CT, Project Revenue, Mashantucket Western Pequot Tribe, Series B, 144A* Zero Coupon 9/1/2013 Mashantucket, CT, Project Revenue, Mashantucket Western Pequot Tribe, Series B, 144A* Zero Coupon 9/1/2014 Mashantucket, CT, Sports, Expo & Entertainment Revenue, Mashantucket Western Pequot Tribe, Series B, 144A* % 9/1/2012 North Manchester, IN, Peabody Retirement Community Project Revenue, Series A (b) % 7/1/2033 * Non-income producing security. ** Variable rate demand notes are securities whose interest rates are reset periodically at market levels. These securities are often payable on demand and are shown at their current rates as of November 30, 2012. † The cost for federal income tax purposes was $1,937,164,211. At November 30, 2012, net unrealized appreciation for all securities based on tax cost was $274,769,026. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $301,400,409 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $26,631,383. (a) At November 30, 2012, this security has been pledged, in whole or in part, as collateral for open interest rate swaps. (b) Partial interest-paying security. The rate shown represents 38% of the original coupon rate. (c) Partial interest-paying security. The rate shown represents 50% of the original coupon rate. (d) When-issued security. (e) Securities represent the underlying municipal obligations of inverse floating rate obligations held by the Fund. (f) Security forms part of the below tender option bond trust. Principal Amount and Value shown take into account the leverage factor. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ACA: ACA Financial Guaranty Corp. AGC: Assured Guaranty Corp. AGMC: Assured Guaranty Municipal Corp. AMBAC: Ambac Financial Group, Inc. AMT: Subject to alternative minimum tax. FGIC: Financial Guaranty Insurance Co. GTY: Guaranty Agreement INS: Insured LOC: Letter of Credit NATL: National Public Finance Guarantee Corp. Prerefunded: Bonds which are prerefunded are collateralized usually by U.S. Treasury securities which are held in escrow and used to pay principal and interest on tax-exempt issues and to retire the bonds in full at the earliest refunding date. Radian: Radian Asset Assurance, Inc. SPA: Standby Bond Purchase Agreement At November 30, 2012, open interest rate swap contracts were as follows: Effective/ Expiration Date Notional Amount ($) Cash Flows Paid by the Fund Cash Flows Received by the Fund Value ($) Upfront Payments Paid/ (Received) ($) Unrealized Depreciation ($) 4/25/2013 4/25/2034 1 Fixed — 2.92% Floating — LIBOR ) — ) Counterparty: 1 JPMorgan Chase Securities, Inc. LIBOR: London Interbank Offered Rate For information on the Fund's policy and additional disclosures regarding interest rate swap contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2012 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Municipal Investments (g) $
